IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-60496
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RICKY JIE WEN SU, also known as
Jie Wen Su; RAFAEL CIGARNVISTA LEE,
also known as Rafael Cigarrvista-Lee,
also known as Rafael Cingar Lee;
WING HOI TAM,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                         USDC No. 1:95-CR-4
                        - - - - - - - - - -
                            May 16, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Ricky Jie Wen Su and Rafael Cigarnvista Lee appeal their

jury-convictions for conspiracy to defraud the United States by

passing counterfeit obligations and possession of counterfeit

obligations in violation of 18 U.S.C. §§ 2, 371, and 472.   Lee

argues that the district court erred in denying his motion to

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                               No. 95-60496
                                   - 2 -

suppress his postarrest statements because he could not

understand his Miranda** rights which were given in English, and

because of the delay in his arraignment before a magistrate judge

in violation of 18 U.S.C. § 3501(c).      The district court did not

clearly err in finding Lee could understand English and his

Miranda rights and did not err in holding there was no violation

of § 3501(c).      See United States v. Rojas-Martinez, 968 F.2d 415,

418 (5th Cir.), cert. denied, 506 U.S. 1039 (1992) and 506 U.S.
1059 (1993).

       Su and Lee argue that the district court abused its

discretion in denying their motions to sever the criminal trials.

The district court did not err in denying the motion.      See United

States v. Faulkner, 17 F.3d 745, 759 (5th Cir.), cert. denied,

115 S. Ct. 193 (1994).

       Su and Lee also argue that their Sixth Amendment right to

confront adverse witnesses was violated because the district

court allowed the Government to present codefendants’ statements

although the codefendants did not testify.      Because the district

court gave a cautionary instruction, the district court did not

err.    See United States v. Restrepo, 994 F.2d 173, 186 (5th Cir.

1993).

       Su contends that the district court abused its discretion in

denying his motion for a mistrial based on the prosecutor’s

alleged reference to his request for an attorney in violation of


       **
            Miranda v. Arizona, 384 U.S. 436 (1962).
                             No. 95-60496
                                 - 3 -

Doyle v. Ohio, 426 U.S. 610, 617-18 (1976).     However, there was

no violation of Doyle.     Id.

     Su and Lee argue that the Government did not present

sufficient evidence to support their convictions for conspiracy

to defraud the United States by passing counterfeit obligations

and possession of counterfeit obligations.     The evidence was

sufficient.    See United States v. Alix, 86 F.3d 429, 435 (5th

Cir. 1996).

     Su argues that the district court erred in assessing the

costs of an interpreter against him because he did not need an

interpreter.     The district court did not abuse its discretion.

See 28 U.S.C. §§ 1918(b), 1920(6).

     Lee argues that the district court erred in refusing to

apply his property and proceeds that were forfeited to his share

of the prosecution costs.     The district court did not err.     See

United States v. Monsanto, 491 U.S. 600, 613 (1989)(citing 21

U.S.C. § 853(c)).

     AFFIRMED.